Appeal by the defendant from a judgment of the Supreme Court, Kings County (Maraño, J.), rendered May 18, 1984, convicting him of criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress narcotics and a gun.
Ordered that the judgment is affirmed.
The information supplied to the arresting officers by a reliable informant, coupled with the officers’ observations, gave them reasonable suspicion to believe that the defendant was engaged in criminal activity and allowed them to detain the defendant and ask for his license and registration (see, People v Sobotker, 43 NY2d 559; Pennsylvania v Mimms, 434 US 106; People v Russ, 61 NY2d 693, 694; People v Olsen, 93 AD2d 824). The officers then saw four aluminum packets, in plain view in the back of the car, which they knew from experience were commonly used as containers for illegal drugs. Since there was probable cause to arrest the defendant, *704the subsequent search of the car’s trunk, which resulted in the discovery of a gun, was proper (see, People v Vereb, 122 AD2d 897, 900; People v Brown, 116 AD2d 727). Mangano, J. P., Thompson, Bracken and Spatt, JJ., concur.